1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARVIN HARRIS,                                  )   Case No. 1:19-cv-01116-AWI-SAB (PC)
                                                     )
12                 Plaintiff,                        )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, DENYING PLAINTIFF’S
                                                         MOTION TO PROCEED IN FORMA PAUPERIS,
14                                                   )   AND DIRECTING PLAINTIFF TO PAY THE
     S. SZTUKOWSKI, et al.,
                                                     )   FILING FEE IN FULL WITHIN THIRTY DAYS
15                 Defendants.                       )   OR THE ACTION WILL BE DISMISSED
                                                     )
16                                                   )   [ECF Nos. 3, 4]
17
18          Plaintiff Marvin Harris is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21          On September 18, 2019, the Magistrate Judge issued Findings and Recommendations
22   recommending that Plaintiff not be allowed to proceed in forma pauperis and to pay the $400.00 filing
23   fee because he has incured three or more strikes pursuant to 28 U.S.C. § 1915(g). The Findings and
24   Recommendations were served on Plaintiff and contained notice that objections were to be filed within
25   fourteen days. Over fourteen days have passed and no objections were filed.
26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
27   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
28   Recommendations to be supported by the record and by proper analysis.
                                                         1
1          Accordingly, it is HEREBY ORDERED that:

2          1.    The Findings and Recommendations filed on September 18, 2019, are adopted in full;

3          2.    Within thirty (30) days from the date of service of this order, Plaintiff shall pay the

4                $400.00 filing in full; and

5          3.    The failure to pay the filing fee in full will result in dismissal of the action without

6                further notice.

7
8    IT IS SO ORDERED.

9    Dated: October 22, 2019
                                               SENIOR DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
